J-S64018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.Y.S. & E.M.S.             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA



APPEAL OF: T.J.H., NATURAL MOTHER

                                                     No. 1023 MDA 2015


                Appeal from the Order Entered on May 13, 2015
                In the Court of Common Pleas of Adams County
                  Juvenile Division at Nos.:  RT-25-2014(B)
                                              RT-26-2014(B)


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and FITZGERALD, J.*

MEMORANDUM BY WECHT, J.:                        FILED NOVEMBER 06, 2015

       T.J.H. (“Mother”) appeals the May 13, 2015 order that terminated her

parental rights to D.Y.S. (born in September 2012) and E.M.S. (born in

September 2013) (collectively “Children”). We affirm.

       The trial court made the following findings of fact that summarize the

factual history and the hearing on the petition for termination of parental

rights:

       1.     [In September 2012, D.Y.S.] was born. At that time
       Mother was age 17 and living in the foster home of [T.W.] as a
       dependent child. She had been there since November 2011.
       [A.S.G. (“Father”)] was listed as the paternal parent on the birth
       certificate.  [T.W.] reported that Mother was attentive to
       [D.Y.S.’s] needs while in her home.


____________________________________________


*
       Former Justice specially assigned to the Superior Court.
J-S64018-15


     2.    On November 15, 2012, Mother turned age 18 and left
     foster care to reside with Father’s family.

     3.    On April 3, 2013, Mother appeared at [Adams County
     Children & Youth Services (“ACCYS”)] and reported that she was
     pregnant and not getting along with Father’s family.
     Independent living was discussed with her and within one week
     she, Father and [D.Y.S.] were residing in an Independent Living
     apartment.

     4.    In August, 2013, Mother and Father were asked to leave
     the Independent Living apartment because they were not
     following the rules.

     5.     On September 4, 2013, the parents voluntarily agreed to
     place [D.Y.S.] with ACCYS for a period of no longer than 30 days
     because “the family is currently homeless, working through
     differences and feel that it is in the best interest of the child to
     be placed while they are working toward stability.” The child
     was placed in the Selby foster home in East Berlin, Adams
     County, Pennsylvania.

     6.    On September 20, 2013, [E.M.S.] and his sister, [E’m.S.],
     were born prematurely (29 weeks gestation) at York Hospital
     and were placed in the [Neonatal Intensive Care] Unit. Father
     was not identified as the paternal parent on the birth certification
     but he subsequently acknowledged paternity.

     7.   Thereafter, Mother did not get to the hospital often
     because she lacked transportation. When able to get there, she
     would interact with the twins as much as possible.

     8.   On October 4, 2013, ACCYS took custody of [D.Y.S.]
     because the 30-day voluntary placement had expired and the
     parents were still homeless.

     9.    On October 5, 2013, Mother was cited for driving without a
     license, driving an unregistered vehicle and operating a vehicle
     without proper inspection. She entered pleas of guilty to each
     offense on November 18, 2013.

     10. On October 7, 2013, the Juvenile Court of Adams County
     conducted an informal shelter care hearing for [D.Y.S.]. The
     parents did not appear. The court directed that the child remain
     in foster care. The parents appeared at [ACCYS] later and
     reported they had been pulled over for having no registration or


                                    -2-
J-S64018-15


     insurance on their vehicle even though records indicated that the
     event took place two days earlier.

     11. On October 8, 2013, ACCYS filed a Dependency Petition
     . . . alleging [D.Y.S.] was a dependent child.

     12. On October 15, 2013, ACCYS withdrew the Dependency
     Petition . . . and [D.Y.S.] was returned to the custody of Mother
     who was living with [D.W. and G.W. (“Foster Parents”)] in
     McSherrystown, Pennsylvania.

     13. [T.W.] went with Mother to York Hospital to see the twins
     on three occasions and observed her as being attentive to them.

     14. On October 31, 2013, Father was charged with Burglary,
     Aggravated Assault, Criminal Trespass and Simple Assault as a
     result of an incident occurring that date. Bail was set and Father
     was incarcerated.

     15. On October      31,   2013,   Mother   moved    from   [Foster
     Parents’] home.

     16. On November 12, 2013, ACCYS took custody of [E.M.S.]
     and [E’m.S.] for the reason that “since birth, the parents
     continue to have unstable housing, the mother has vacillated
     between giving up the child[ren] for adoption and caring for the
     child[ren], the mother’s plan for housing and support has
     changed from week to week, the child[ren are] ready for
     discharge and the mother could not present a solid plan to care
     for the child[ren].”

     17. On November 13, 2013, the proposed foster mother, [Mrs.
     H.], completed the discharge training for the twins and they
     were moved to that foster home.

     18. On November 13, 2013, Mother returned to [Foster
     Parents’] home.

     19. On November 13, 2013, Father informed the caseworker
     that he [did] not want to see the children.

     20. On November 15, 2013, the Juvenile court conducted a
     Shelter care hearing for [E.M.S.] and [E’m.S.]. The parents
     were present. It was alleged that . . . Father was incarcerated,
     that Mother’s circumstances were unstable and she did not have
     a specific plan for the children. [E.M.S. and E’m.S.] were
     maintained in foster care.

                                   -3-
J-S64018-15


     21.    On November 26, 2013, the Juvenile Court conducted an
     Adjudication Hearing for [E.M.S.] and [E’m.S.]. Both parents
     were present. At that time, the court determined that the
     parents had very limited contact with the children prior to their
     discharge from the Neonatal Intensive Care Unit on November
     13, and the hospital would not discharge them to the custody of
     their parents due to their lack of contact and failure to complete
     expected training for premature children. Mother was 19 years
     of age, living with her former foster mother, [G.W.], was
     unemployed, did not have a driver’s license or vehicle and had
     recently pled guilty to charges of driving without a license,
     invalid inspection and driving an unregistered vehicle. The twins
     had a lot of special requirements due to their premature birth.
     Mother indicated that she wanted to provide the care for the
     children even though she had not completed the aforementioned
     training nor demonstrated the expectations for caring for
     children born prematurely. Father was incarcerated and unable
     to care for the children.      The court continued [E.M.S. and
     E’m.S.] in foster care.

                                 *    *    *

     23. On December 6, 2013, [ACCYS] conducted a family
     meeting to discuss moving the twins to [Foster Parents’] home.
     Mother was present but reportedly uncooperative with providers.
     A plan was discussed for Mother to work on her mental health,
     stability and parenting and for more visits to occur with the twins
     before they would be transitioned to Mother. She did visit with
     the twins that day.

     24. On December 9, 2013, Mother and [Foster Mother] attended
     a visit with the twins.

     25. On December 10, 2013, the Juvenile Court conducted a
     Dispositional Hearing . . . . Both parents were present. The
     parties agreed to the recommended dispositional plan.        A
     primary permanency goal of reunification and a concurrent goal
     of adoption were established. The plan called for Mother to:

        a. Maintain contact and cooperation with ACCYS;

        b. Attend to her mental health by participating            in
        counseling and/or medication management;

        c. Consistently demonstrate appropriate parenting skill;
        and

                                     -4-
J-S64018-15


       d. Establish     and    maintain   stability     regarding
       transportation, housing and employment.

     Mother was still residing in the [Foster Parents’] home. It was
     understood that Mother and [Foster Mother] would complete
     neonatal discharge type training and when that was completed
     the twins would be transitioned to the [Foster Parents’] home.

     26. On December 24, 2013, the twins moved to the [Foster
     Parents’] home.

     27. After the move, Mother had difficulty caring for [D.Y.S.]
     and the twins at the same time. More often than not, [Foster
     Mother] would take care of [E.M.S.’] feeding, bathing, dressing
     and diapers while Mother cared for the other children.

     28. In early January 2014, Mother became employed at a
     factory where she worked Sunday, Monday and Tuesday plus
     alternating Saturdays from 6:00 P.M. to 6:00 A.M. While Mother
     was working, [Foster Mother] would care for all the children.
     Mother was fired before the end of the month for not appearing.

     29. On January 21, 2014 [E’m.S.] died at the foster home of
     [an] undetermined cause. Mother left the [Foster Parents’]
     home that same day and then spent time with Father’s family.
     Thereafter, she would call the foster home to see how [E.M.S.]
     was doing.

     30. On January 28, 2014, Mother returned to the [Foster
     Parents’] home and a dispute arose over [D.Y.S.] playing with a
     feminine hygiene product. The incident escalated and resulted in
     Mother being escorted off the property by the police. She
     moved to the home of Father’s parents.

     [Mother attended two visits in February 2014 with E.M.S.]

     34. On February 18, 2014, the Juvenile Court conducted a
     Permanency Hearing regarding [E.M.S.]. Both parents were
     present. The child was residing in the [Foster Parents’] home
     and doing well. At that time, the Foster Parents were reportedly
     not interested in being a permanent resource for the child.
     Mother was homeless, unemployed, had no transportation, had
     [D.Y.S.] in her custody and had not followed up with mental
     health services. [E.M.S.] was continued in foster care.

                                *    *    *


                                    -5-
J-S64018-15


     36. On February 26, 2014, Mother began residing in an
     apartment [on] Chambersburg Street, Gettysburg provided by
     ACCYS’s Independent Living program.

     37. Mother attended visits with [E.M.S.] on March 5, 12 and
     19, 2014 but was late for the visits on the 5th and 19th.

     38. On March 12, 2014, Mother reported that she was
     employed at McDonald’s.

                                *    *    *

     41. On March 31, 2014, ACCYS took custody of [D.Y.S.]
     because Mother indicated she could not care for the child at that
     time and she did not have family resources willing to care for
     him. Mother requested that [D.Y.S.] be placed in the [Foster
     Parents’] home where [E.M.S.] was residing. At this time,
     Mother was still living in the Independent Living apartment and
     Father was incarcerated at SCI-Camp Hill.

     42. On April 2, 2014, Mother did not attend the scheduled
     visit.

                                *    *    *

     44. On April 3, 2014, ACCYS filed a Dependency Petition . . .
     alleging that [D.Y.S.] was a dependent child.

     45. On April 9, 2014, Mother did not attend the scheduled visit
     because she was incarcerated.

                                *    *    *

     48. On April 15, 2014, the Juvenile Court conducted an
     Adjudication Hearing . . . for [D.Y.S.]. Mother was present and
     Father participated by telephone from SCI-Laurel Highlands.
     Mother agreed that she had requested [D.Y.S.] be placed in
     foster care because she was not able to care for him at that
     time. She had also not taken him for his one-year medical
     checkup or other periodic wellness checkups. Father was not
     able to confirm or deny many of the allegations but agreed that
     he was serving a minimum sentence of 18 months and then was
     facing federal deportation. Mother requested that [D.Y.S.] be
     placed in a different foster home, but [ACCYS] recommended
     that he remain with [E.M.S.]. The court agreed to keep [D.Y.S.]
     in the [Foster Parents’] home.



                                    -6-
J-S64018-15


     49. Mother attended visits with the children on April 14, 16, 21
     and 23 but was late on the 14th and 16th. On April 21, Mother
     was observed “hitting” [D.Y.S.].     On April 23, Mother was
     observed on her cell phone for most of the visit.

     50. On April 28, 2014, Mother tested positive for THC
     (marijuana).

     51.   Around this time, Mother lost her job at [McDonald’s].

     [Mother missed visits on April 28 and 30, 2014.]

     54. In early May, 2014, ACCYS recommended to Mother that
     she enroll in Haven Home in York but she refused to make the
     initial call. Around this time, Mother did agree to participate in
     the Incredible Years parenting program. She attended 4 of 5
     sessions before leaving the area and never finished the
     instruction.

     55. On May 5 and 7, 2014, Mother attended scheduled visits
     with the children.    On May 5, Mother was observed using
     intimidation with [D.Y.S.], texting on her cell phone, and not
     checking diapers.    On May 7, Mother seemed moody and
     indicated that she could not wait to get to “D.C.” to go
     “clubbing.”

     56. On May 5, 2014, Mother was provided a letter from the
     caseworker setting forth a visitation schedule for May 7, 12, 14,
     21, and 28. Mother was also advised about [ACCYS] concerns
     regarding Mother’s actions with the children during the visit on
     April 21; specifically as to “rough” discipline with [D.Y.S.] and
     placing [E.M.S.] flat on the floor to feed himself with a propped
     bottle.

     57. On May 7, 2014, Mother was removed from the Supervised
     Independent Living apartment for a second time for not following
     the rules.

     58. The following day, Mother moved to Washington, D.C. At
     [that] time, she was depressed over the loss of [E’m.S.].

     59. On May 15, 2014, the Juvenile Court conducted a Status
     Review [for E.M.S.] and a Disposition Hearing [for D.Y.S.].
     Mother participated by telephone but Father did not participate.
     Mother was then living in Washington, D.C., with an aunt and
     cousin and reported that she was to begin employment at a
     restaurant the following day. With regard to [E.M.S.], it was

                                   -7-
J-S64018-15


     reported that during visits Mother would hold, feed or change
     the child’s diapers and that he seemed to enjoy her company but
     that Mother was not particularly responsive to redirection by
     others. . . . [T]he permanency goal for [D.Y.S.] was established
     as reunification with Mother along with a concurrent goal of
     adoption. ACCYS requested that Mother pursue mental health
     treatment to address family rejection, family violence and the
     death of her daughter. The court directed that Mother was to:

        a. Maintain contact and cooperation with [ACCYS];

        b. Attend to her mental health by participating             in
        counseling and/or medication management;

        c. Consistently demonstrate appropriate parenting skills;

        d. Establish   and    maintain       stability     regarding
        transportation, housing, legal       matters,    drug free
        environment, and employment;

        e. Attend to her grief/loss trauma through out-patient
        counseling or medications; and

        f. Participate in a forensic psychological evaluation . . .
        when logistically able to do so.

     60. Because Mother was in Washington, D.C., she did not
     appear for scheduled visits with the children on May 12, 14, 21,
     and 28, 2014.

     61. During June and July, 2014, Mother did not have contact
     with ACCYS and had no visits with the children. There is no
     record that Mother called the children in May or June, however,
     she made at least two calls in July and two calls in August to the
     [Foster Parents’] home to speak with the children.

     62. On July 8, 2014, the Juvenile Court conducted a
     Permanency Hearing . . . . Neither parent participated. At that
     time, it was reported that Mother’s whereabouts were unknown
     and efforts to communicate with her had been unsuccessful. The
     aunt, with whom she reportedly was living, indicated to the
     caseworker that Mother was running the streets and was not
     employed.     There were warrants for Mother’s arrest.     [For
     E.M.S.], the court changed the permanency goal to adoption
     with a concurrent goal of permanent legal custodianship with a
     nonrelative.    This modification was based on the level of
     progress with [E.M.S.], Mother’s lack of contact for two months

                                   -8-
J-S64018-15


     and Father’s inability to be a resource. [D.Y.S.] was 20 months
     of age and was reportedly doing well in the foster home and
     referring to the Foster Parents as mom and dad. The court
     directed that both children remain in foster care.

     63. On August 1, 2014, Mother contacted the caseworker and
     indicated that she would turn herself in on August 8 but first
     wanted a visit with the children.

     64. On August 21, 2014, Mother returned to Pennsylvania and
     requested ACCYS to transport her from York.             Mother’s
     demeanor was reported to be erratic and her appearance
     disheveled. She was taken to a constable because of bench
     warrants and was incarcerated in the Adams County Adult
     Correctional Complex to satisfy financial obligations to a local
     magisterial district judge. She was released on September 7,
     2014.

                                 *    *    *

     66. On September 4, 2014, the Juvenile Court received a letter
     from Mother dated September 1, and forwarded a copy to
     ACCYS. The stated purpose of the letter was to explain “some of
     the choices I have recently made.” Mother wrote that after her
     daughter passed away she was feeling so much pain and guilt
     that she began “to smoke weed and drink.”                  She left
     Pennsylvania after losing her independent living apartment and
     “I take fully responsibility for losing it.” One month after moving
     in with her aunt “she kicked me out.” Mother stated that she
     planned to continue sessions [with a counselor] “for my mental
     health services as soon as I get my medical coverage.” She
     accused the foster mother of sabotaging her attempts to speak
     with [D.Y.S.] on the telephone. Mother also stated that she was
     “willing to allow [the children’s] biological [paternal]
     grandmother [M.G.] to adopt them . . . . All in all judge I am
     accepting the fact that I am just not capable of caring for my
     children and relay hope that you will help me help their
     grandmother obtain full custody of my boys. . . . I have prayed
     about this and cried many nights just knowing I have failed my
     children miserably.”

     67. Around September 7, 2014, Mother was released from jail
     and began residing in a homeless shelter.

     68. On September 9, 2014, a family meeting was arranged that
     involved Father’s family, who indicated they wished to be a

                                     -9-
J-S64018-15


     resource for the children. However, the paternal grandmother
     and the balance of the members of her household were
     reportedly illegal immigrants; therefore, [ACCYS] did not feel it
     could look to that family for permanency. [ACCYS] was willing
     to guide the family toward resources that would assist them in
     changing their immigration status. Mother was present for that
     meeting and appeared to the caseworker to be in a healthy
     frame of mind. It was revealed that she had been on medication
     for anxiety and depression while incarcerated, which was
     allowing her to think more clearly. However, Mother did not
     continue with her medication after being released from
     incarceration.

     69. Mother visited with the children for 2 hours each on
     September 12 and 29. The visit on September 12 was her first
     physical contact with the children since May 7, a period in excess
     of four months. She did provide snacks for the children.

                                 *     *      *

     71. On October 1, 2014, Mother visited with the children but
     was observed yelling and cursing at [D.Y.S.].

                                 *     *      *

     74. On October 14, 2014, the Juvenile Court conducted a
     Status Review . . . . Mother was not present but she was
     represented by counsel. Father participated by telephone from
     prison. It was reported that Mother was living at a local shelter
     and trying to secure housing. During October, Mother began
     employment at Kennies, a local supermarket, where her hours
     were Monday through Friday from 7:30 a.m. – 3:30 p.m. or 8:00
     a.m. – 4:30 p.m. Mother did not have insurance or independent
     transportation.  She had been provided a weekly visitation
     schedule. The children appeared to be doing well in the foster
     home and the Foster Parents were now willing to be a
     permanent resource for them. The parents were opposed to
     adoption and Mother wanted the children returned to her care. .
     . . The court directed that the children remain in the foster
     home.

     [Mother missed two visits in October 2014.]

     77. Mother visited with the children on October 29, 2014.
     During that time, the caseworker asked Mother what schedule
     would work for her in November. Mother did not have an answer

                                     - 10 -
J-S64018-15


     but indicated that she would call the caseworker with her
     availability.

     78. On November 14, 2014, the caseworker called Mother
     because she had not been informed of Mother’s availability for
     November visitation with the children.

                                 *     *      *

     81. Mother stopped by the foster home on November 24,
     2014. An argument arose when Mother became upset that the
     children referred to [Foster Father] as “dad”. Mother was asked
     to leave the residence after about 10 minutes.

     82. Mother visited with the children for 2 hours on November
     26, 2014, but was observed to be engaged with her phone and
     not aware of some of the things the children were doing.

     83. On December 9, 2014, the Juvenile Court conducted a
     Permanency Hearing . . . .      Neither parent participated in the
     hearing. It was reported that Mother had quit her employment
     and continue[d] to reside in a local shelter. She was significantly
     in arrears to the Adams County Domestic Relations Office and
     avoided recent incarceration by borrowing a minimal sum of
     money to pay on the account. . . . The children were reported to
     be doing well in the foster home. The parents had been given
     the opportunity to grant permission for [E.M.S.] to be evaluated
     by Early Intervention but failed to follow through with that
     request[. T]herefore, the court was required to effectuate that
     permission. The court directed that the children remain in foster
     care.

                                 *     *      *

     85. On December 11, 2014 the instant Petitions were filed. As
     of [that] date [D.Y.S.] had been in foster placement for 9 ½
     months and [E.M.S.] had been in placement for 13 months.

                                 *     *      *

     87. In December, 2014 the caseworker observed [D.Y.S.]
     becoming upset when Mother’s name was mentioned.

                                 *     *      *




                                     - 11 -
J-S64018-15


     90. On January 13 and 31, 2015 Mother visited with the
     children for one hour each. Mother was observed as not being
     engaged with the children and left each session early.

                                 *     *      *

     92. On February 12, 2015, Mother did not appear for her
     scheduled visitation with the children. That same day she tested
     positive for THC.

                                 *     *      *

     94. On February 23 and March 30, 2015, Mother failed to appear
     for scheduled visits.

                                 *     *      *

     96. On April 9, 2015 Mother did attend a scheduled visit.
     During the visit Mother asked [D.Y.S.] several times if he wanted
     to live with her and he responded negatively and identified
     [Foster Mother] as “my mommy.” No attachment was observed
     between the children and Mother by the caseworker.

     97. Overall from February 2014 to April 9, 2015 there were 33
     visits scheduled for Mother and [E.M.S.] and 27 visits [of those
     visits included visitation with D.Y.S.]. Mother attended 20 of
     [E.M.S.’] visits (61%) and 14 of [those including D.Y.S.] (51%).
     She was late or left early for 7 visits, cancelled 2 visits and
     simply did not appear for 9 visits. Mother counters that if late
     she was relying on others for transportation and if she left early
     it was because she had to go to work.

     98. The children recognize [Foster Parents] as their parent
     figures.

     99. As of the date of the hearing on [the termination petitions,
     D.Y.S] has been in placement for 13 months and [E.M.S.] has
     been in placement for 18 months.

     100. Overall, Mother has displayed a more aggressive approach
     toward [D.Y.S.] and a more affectionate approach with [E.M.S.].

     101. The children do accept hugs and kisses from Mother but
     sometimes [D.Y.S.] will not return hugs to Mother.

     102. When Mother and [Foster Parents] are in the same location
     the children seek out the Foster Parents. Mother acknowledges
     that [E.M.S.] does not know her well.

                                     - 12 -
J-S64018-15


       103. [D.Y.S.] has been observed not wanting to attend visits
       with Mother and [crying en route] but calm[ing] down during the
       actual visit.

       104. [Foster Parents] are willing to adopt the children.

       105. Kirsten Ritter, Permanency Specialist for the Bair
       Foundation, has been visiting with the children in the [Foster
       Parents’] home monthly since August 6, 2014.            She has
       observed an attachment between the children and the [Foster
       Parents] and that the children are very comfortable in the
       [Foster Parents’] home. She noticed the children referring to the
       [Foster Parents] as mom and dad.

Trial Court Order & Opinion (“T.C.O.”), 5/13/2015, at 2-18 (citations to

record omitted; modifications to capitalization).

       On May 13, 2015, the trial court terminated Mother’s parental rights to

Children pursuant to 23 Pa.C.S.A. § 2511 (a)(1) and (5) and (b) and

additionally, to E.M.S pursuant to 23 Pa.C.S.A. § 2511(a)(8). 1     The court

found that ACCYS had not met its burden of proof to terminate Mother’s

rights pursuant to 23 Pa.C.S.A. § 2511(a)(2).       On June 10, 2015, Mother

filed a notice of appeal and a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b) for each child. On June

12, 2015, the trial court issued a statement pursuant to Pa.R.A.P. 1925(a) in

which it concluded that Mother’s issues on appeal were addressed in its May

13, 2015 order and opinion.

       Mother raises the following issues for review:

____________________________________________


1
      Father’s rights were terminated pursuant to 23 Pa.C.S.A. § 2511(a)(2)
and (b).



                                          - 13 -
J-S64018-15


     1. Whether the Trial Court abused its discretion and/or made an
        error of law when it concluded there was clear and convincing
        evidence presented to involuntarily terminate [Mother’s]
        parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1) when
        competent evidence provided that although [Mother] had
        been under severe emotional distress following the death of
        her infant daughter and, therefore, temporarily unable to
        perform her parental duties, this situation was improving at
        the time of the hearing.

     2. Whether the Trial Court abused its discretion and/or made an
        error of law in concluding that there was clear and convincing
        evidence to involuntarily terminate [Mother’s] parental
        right[s] pursuant to 23 Pa.C.S.A. [§] 2511(a)(5) when the
        only issues cited by the Trial Court to support termination was
        [sic] [Mother’s] housing and employment history and the
        testimony at the hearing established that the housing
        situation had been resolved.

     3. [Mother has withdrawn this issue and we need not address it.
        See Mother’s Brief at 24.]

     4. Whether the Trial Court abused its discretion and/or made an
        error of law in concluding that there was clear and convincing
        evidence that involuntarily terminating [Mother’s] parental
        rights would serve the best interests and welfare of the
        child(ren) when the court acknowledged there was no
        evidence presented of parental incapacity, neglect or abuse
        and the evidence regarding the child(rens) reluctance to visit
        with [Mother] was primarily provided by the foster parents
        who testified that they refuse to acknowledge [Mother] as
        “Mother” or even to speak of [Mother] in any capacity within
        their home.

     5. Whether the Trial Court abused its discretion and/or made an
        error of law in concluding that there was clear and convincing
        evidence that involuntarily terminating [Mother’s] parental
        rights would serve the best interests and welfare of the
        child(ren) (ages 2 ½ years and 19 months at the time of the
        hearing) when the pre-adoptive foster parents are advanced
        in age and testified to an unspecified “back up plan” which
        would require the children to move in with an unknown family
        member if/when they can no longer care for the children.

     6. Whether the Trial Court abused its discretion and/or made an
        error of law in concluding that there was clear and convincing

                                   - 14 -
J-S64018-15


           evidence that involuntarily terminating [Mother’s] parental
           rights pursuant to 23 Pa.C.S.A. [§] 2511(a)(8) for [E.M.S.]
           when the Trial Court held that the conditions which led to
           removal as related to the child’s special needs are no longer
           an issue, there was competent evidence that [Mother’s]
           housing had stabilized, and [Mother] testified to supports in
           place to assist with transportation.

Mother’s Brief at 4-6.

      Mother’s issues 1, 2, and 6 address the trial court’s decision pursuant

to section 2511(a) and will be addressed together. Issues 4 and 5 involve

the trial court’s conclusions regarding Children’s best interests pursuant to

section 2511(b) and will be addressed together.

      Our standard of review in termination of parental rights cases is as

follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

      Where the hearing court’s findings are supported by competent
      evidence of record, we must affirm the hearing court even
      though the record could support an opposite result.

      We are bound by the findings of the trial court which have
      adequate support in the record so long as the findings do not
      evidence capricious disregard for competent and credible
      evidence. The trial court is free to believe all, part, or none of
      the evidence presented, and is likewise free to make all

                                     - 15 -
J-S64018-15


      credibility determinations and resolve conflicts in the evidence.
      Though we are not bound by the trial court’s inferences and
      deductions, we may reject its conclusions only if they involve
      errors of law or are clearly unreasonable in light of the trial
      court’s sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

      It is well-settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by clear and convincing

evidence, which requires evidence that is “so clear, direct, weighty, and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” In re T.F., 847
A.2d 738, 742 (Pa. Super. 2004).

      The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511, which states, in pertinent part, as follows:

      (a) General rule. – The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                   *   *   *

         (5) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency for a period of at least six months, the
         conditions which led to the removal or placement of the
         child continue to exist, the parent cannot or will not
         remedy those conditions within a reasonable period of
         time, the services or assistance reasonably available to the
         parent are not likely to remedy the conditions which led to
         the removal or placement of the child within a reasonable

                                    - 16 -
J-S64018-15


        period of time and termination of the parental rights would
        best serve the needs and welfare of the child.

                                   *   *   *

        (8) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency, 12 months or more have elapsed from the date
        of removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

                                   *   *   *

     (b) Other considerations. – The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     The trial court found grounds to terminate Mother’s parental rights

pursuant to sections 2511(a)(1), (5), and (b) for Children and additionally,

section 2511(a)(8) for E.M.S. However, this Court only needs to agree with

the trial court’s conclusions with regard to one subsection of 23 Pa.C.S.A.

§ 2511(a), in addition to section 2511(b), in order to affirm the termination

of parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).    Termination is a two-step process, in which a trial court first

must determine whether the grounds under subsection (a) are met, and



                                    - 17 -
J-S64018-15



then it must consider subsection (b). See In re Adoption of C.L.G., 956
A.2d 999, 1009 (Pa. Super. 2008) (en banc).         The focus in terminating

parental rights under section 2511(a) is upon the parent, while section

2511(b) focuses upon the child. Id. at 1008.

     Because we need only affirm the trial court’s decision as to one

subsection of 2511(a), we focus upon subsection (a)(1). When considering

that subsection, “we are instructed that we may not consider any effort by

the parent to remedy the conditions described in subsection[] (a)(1) . . . if

that remedy was initiated after the parent was given notice that the

termination petition had been filed.” In re D.W., 856 A.2d 1231, 1234 (Pa.

Super. 2004).

     To satisfy Section 2511(a)(1), the moving party must produce
     clear and convincing evidence of conduct sustained for at least
     the six months prior to the filing of the termination petition,
     which reveals a settled intent to relinquish parental claim to a
     child or a refusal or failure to perform parental duties. . . . It is
     well-established that a court must examine the individual
     circumstances of each and every case and consider all
     explanations offered by the parent to determine if the evidence
     in light of the totality of the circumstances clearly warrants the
     involuntary termination.

     Further, Section 2511 does not require that the parent
     demonstrate both a settled purpose of relinquishing parental
     claim to a child and refusal or failure to perform parental duties.
     Accordingly, parental rights may be terminated pursuant to
     Section 2511(a)(1) if the parent either demonstrates a settled
     purpose of relinquishing parental claim to a child or fails to
     perform parental duties.




                                    - 18 -
J-S64018-15



In re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (quoting Matter of

Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998) (citations

omitted)) (emphasis in original).

      Parental duties have been defined as follows:

      Parental duty is best understood in relation to the needs of a
      child. A child needs love, protection, guidance, and support.
      These needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this court
      has held that the parental obligation is a positive duty which
      requires affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child's life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his . . .
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed
      in the path of maintaining the parent-child relationship.

In re Z.P., 994 A.2d 1108, 1118-19 (Pa. Super. 2010).

      Here, in the six months preceding the termination petition, Mother had

moved to Washington, D.C. and had no physical contact with Children.

Mother made a few phone calls in July and August of 2014, but did not visit

with Children in person until September 12, 2014. Mother went four months

without seeing Children. After returning to Pennsylvania and reestablishing



                                    - 19 -
J-S64018-15



contact with Children, Mother continued to miss visits and court proceedings.

The trial court determined that, in the six months preceding the filing of the

petition, Mother only saw Children five times. T.C.O. at 27.

       Mother continued to experience instability with her housing and

employment.      While there is evidence that Mother recently had more

stability in her housing, that occurred post-petition and we may not consider

it.   See D.W., supra.     Further, there was no evidence that Mother was

involved in Children’s medical treatment or that she provided court-ordered

financial support beyond that required to keep Mother from being jailed for

contempt.

       Mother has cited her depression over her daughter’s death to explain

why she failed to maintain contact with Children. Mother’s Brief at 19-22.

While sympathetic to Mother’s loss, mental health counseling and medication

management were recommended to Mother on more than one occasion and

Mother refused to participate.    Even when Mother experienced some relief

from symptoms while on medication during her incarceration, Mother chose

not to continue the medication regime upon her release.

       Based upon the evidence, the trial court concluded that Mother had

not acted affirmatively to maintain her relationship with Children and had

not used all resources available to her to overcome the obstacles to that

relationship.   The record supports the trial court’s conclusion and the trial

court did not abuse its discretion in finding that ACCYS had met its burden of

proving section 2511(a)(1).

                                     - 20 -
J-S64018-15



      Mother’s remaining issues contest the trial court’s finding that

termination of her parental rights was in Children’s best interests. Mother

argues that she provided testimony that she has a bond with Children.

Further, Mother asserts that Foster Parents have alienated Children from her

by not talking about Mother to the Children and permitting Children to call

them mom and Dad.       Further, Mother asserts that Foster Parents are of

“advanced age” and have a plan for who will care for Children if Foster

Parents are no longer able to do so. Mother argues that, because she has

no physical impediments to caring for Children, it is in their best interest to

be returned to her care. Mother’s Brief at 26-28.

      The trial court determined that there was no beneficial bond between

Children and Mother, but that a strong bond existed between Children and

Foster Parents. T.C.O. at 28-29. D.Y.S. became upset when hearing about

Mother, was reluctant to visit Mother, and, when asked by Mother, stated

that he did not want to live with her. The caseworker testified that, at one

home visit, she observed D.Y.S. become upset at the mention of Mother’s

name. Notes of Testimony (“N.T.”), 4/13/2015, at 70. E.M.S. was never in

Mother’s sole custody, and Mother only resided in the Foster Parents’ home

with him for a short time. Conversely, Children’s needs are met by Foster

Parents. There was testimony opining that Children are bonded with Foster

Parents and look to Foster Parents to care for them.

      As to Mother’s contention that her testimony regarding alienation

should have been given more weight, we must defer to the trial court’s

                                    - 21 -
J-S64018-15



credibility determinations and decisions regarding what evidence to believe.

See M.G., supra. Here, the trial court did not put great weight on Mother’s

testimony in that regard, and we will not disturb that conclusion.             As to

Foster Parents’ age, Foster Mother testified that she and Foster Father were

sixty-one years old.      N.T. at 124.         While Foster Parents intended to raise

Children, they made plans for their daughter to take Children should

anything happen to Foster Parents after Children are adopted that would

prevent them from caring for Children.2             Id. at 117, 124.   There was no

indication of any current health concerns with Foster Parents, and the plan

they made was similar to that made by many parents regardless of age.

Given the bond between Children and Foster Parents and the lack of any

current impediment to caring for Children, their age did not preclude the trial

court from finding that it is in Children’s best interest to terminate Mother’s

parental rights.

       The record supports the trial court’s conclusions regarding Children’s

best interest.     The trial court did not abuse its discretion in finding that

section 2511(b) was satisfied.

       Order affirmed.




____________________________________________


2
       Foster Parents also have a six-year-old adopted child. N.T. at 101.



                                          - 22 -
J-S64018-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2015




                          - 23 -